Citation Nr: 0508451	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  03-19 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to recognition by the Department of Veterans 
Affairs as the surviving spouse of the veteran.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant claims that she is the legal widow of a 
deceased veteran who allegedly served from June 1963 to April 
1965.  None of this information has been verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 administrative decision 
by the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

As indicated below, considerable additional evidentiary 
development would be desirable in this case.  However, in 
August 2004, a letter sent to the appellant by the RO and 
addressed to her at her address of record was returned by the 
U.S. Postal Service as not deliverable as addressed and 
unable to forward.  Since neither the appellant nor her 
representative has notified the RO or the Board of her 
current address, further development in this case would be 
pointless.  Furthermore, the Board attempted to 
administratively locate the veteran's claims file and thereby 
at least confirm the veteran's service dates and the date of 
his death.  However, these attempts were unsuccessful.  In 
view of the appellant's unknown location at the present time, 
further attempts along these lines are also unwarranted.  


FINDINGS OF FACT

1.  The current record reflects no verification of the 
veteran's claimed service dates or of his death.  

2.  The appellant did not continuously cohabit with the 
veteran until his death.  

3.  Since the veteran's reported death, the appellant may 
have remarried; or she may have lived with another man and 
held herself out to the public as his spouse.  


CONCLUSION OF LAW

Entitlement to recognition by VA as the surviving spouse of 
the veteran is not established.  38 C.F.R. §§ 3.50, 3.53 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim is recognizably incomplete, as 
discussed below.  Ordinarily, she would be entitled to 
notification of the evidence needed to complete her 
application pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
however, since her current address is unknown, such 
notification is not possible.  

The appellant claims that her husband had active military 
service from June 1963 to April 1965, and that he died in 
November 1994.  However, verification of this information is 
not currently of record.  Consequently, the Board does not 
know for certain that the appellant's husband was, in fact, a 
veteran or that he is dead.  

It is known that the appellant married the alleged veteran in 
March 1966.  They initially lived in South Carolina.  The 
appellant and her husband reportedly separated in 1976 and 
then reconciled in December 1978, after which they lived in 
New York.  In about December 1980, the appellant and her 
children left her husband and returned permanently to South 
Carolina while he remained in New York.  The couple never 
cohabited together again before his reported death in 
November 1994.  

The appellant has attempted to claim that this final 
separation was due to the misconduct of, or procured by, her 
husband without any fault on her part.  However, much of the 
evidence submitted to establish these facts consists of 
statements from various friends of the appellant living in 
South Carolina who were not present in New York and therefore 
could have had no personal knowledge of the circumstances 
surrounding the final separation.  Clearly, these people are 
merely repeating what the appellant has told them concerning 
her separation from her husband.  Moreover, the appellant has 
always admitted that she left her husband, not vice-versa.  

In any event, the current evidentiary record also reflects 
computer-generated information dating from March 2001 and 
indicating that the appellant was then using a last name 
which was not that of the alleged veteran and was not her 
maiden name.  This individual with another last name used the 
appellant's first name and middle initial, shared the 
appellant's birth date, and resided at the appellant's 
address at that time.  This information raises at least the 
possibility that the appellant had either remarried or was 
openly living with another man as his spouse at that time.  
Either of these circumstances would disqualify the appellant 
for VA recognition as the alleged veteran's surviving spouse.  
See 38 C.F.R. § 3.50(b)(2).  

The Board emphasizes that the current application by the 
appellant is incomplete and needs much clarification.  
Ordinarily, the Board would remand this appeal in order to 
attempt to obtain this additional information.  However, 
since some of the needed information could be obtained only 
from the appellant, this additional development is not 
warranted at this time in view of the appellant's unknown 
location.   



ORDER

The appeal is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


